—Judgment, Supreme Court, New York County (Juanita Bing Newton, J.), rendered August 27, 1987, convicting defendant, after a jury trial, of robbery in the second degree and grand larceny in the third degree and sentencing him, as a predicate felon, to 3 to 6 years’ imprisonment, unanimously affirmed.
Defendant was alleged to have kicked and beaten a victim in a mugging committed with several accomplices. Police officers nearby observed the group approach and attack the victim. One accomplice who stole some money from the victim was apprehended immediately. Defendant was apprehended a short time later after the victim pointed him out in the crowd which had gathered in the street.
Viewing the evidence in a light most favorable to the People (People v Contes, 60 NY2d 620), we conclude that defendant’s guilt was proven beyond a reasonable doubt. We decline to intrude into the jury’s findings of credibility and assume that any inconsistencies in the testimony were resolved in the People’s favor (People v Montanez, 41 NY2d 53, 57).
*561We have considered defendant’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Carro, Rosenberger, Kassal and Smith, JJ.